USCA4 Appeal: 22-4018      Doc: 17         Filed: 08/22/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4004


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SADARIS LATRELL CRAIG,

                             Defendant - Appellant.



                                               No. 22-4018


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SADARIS LATRELL CRAIG,

                             Defendant - Appellant.




        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21-cr-00228-CCE-1; 1:17-cr-00358-
        CCE-1)


        Submitted: August 18, 2022                                     Decided: August 22, 2022
USCA4 Appeal: 22-4018      Doc: 17         Filed: 08/22/2022    Pg: 2 of 6




        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Tiffany T. McGregor, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. K. P. Kennedy Gates, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-4018       Doc: 17         Filed: 08/22/2022      Pg: 3 of 6




        PER CURIAM:

               Sadaris Latrell Craig pled guilty, without a plea agreement, to possessing a firearm

        as a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced

        Craig to 57 months’ imprisonment, within the Sentencing Guidelines range established at

        sentencing. That conviction also constituted a violation of the conditions of Craig’s

        supervised release related to a prior § 922(g) conviction. Accordingly, the court revoked

        Craig’s supervised release and imposed a consecutive sentence of 18 months’

        imprisonment. In these consolidated appeals, counsel has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

        but questioning whether Craig’s sentences are substantively reasonable. The Government

        has declined to file a brief, and, although notified of his right to do so, Craig has not filed

        a pro se supplemental brief. We affirm.

               In Appeal No. 22-4004, we review a criminal sentence, “whether inside, just

        outside, or significantly outside the Guidelines range,” for reasonableness “under a

        deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007);

        see United States v. Blue, 877 F.3d 513, 517 (4th Cir. 2017). This review requires

        consideration of both the procedural and substantive reasonableness of the sentence. Blue,

        877 F.3d at 517. To assess procedural reasonableness, we consider whether the district

        court properly calculated the defendant’s advisory Guidelines range, adequately considered

        the 18 U.S.C. § 3553(a) factors, sufficiently explained the selected sentence, and addressed

        any nonfrivolous arguments for a different sentence. United States v. Provance, 944 F.3d

        213, 218 (4th Cir. 2019). The sentencing explanation need not be extensive, but it must

                                                      3
USCA4 Appeal: 22-4018      Doc: 17         Filed: 08/22/2022     Pg: 4 of 6




        demonstrate that the district court had “a reasoned basis for exercising [its] own legal

        decision-making authority.” Id. (internal quotation marks omitted).

               If there are no procedural errors, we then consider the substantive reasonableness of

        the sentence, evaluating “the totality of the circumstances.” Gall, 552 U.S. at 51. A

        sentence is presumptively substantively reasonable if it “is within or below a properly

        calculated Guidelines range,” and this “presumption can only be rebutted by showing that

        the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.”

        United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

               Counsel   questions    whether   Craig’s    within-Guidelines     sentence   for   the

        felon-in-possession conviction is reasonable. The record reveals that the district court

        correctly calculated the Guidelines range, considered the parties’ arguments, and

        adequately explained its rationale for imposing a 57-month sentence. As to substantive

        reasonableness, Craig fails to rebut the presumption of reasonableness, as his sentence is

        within the Guidelines range and the court relied on the § 3553(a) factors. Therefore,

        Craig’s sentence for the felon-in-possession conviction is reasonable.

               Turning to Appeal No. 22-4018, “[w]e will affirm a revocation sentence if it is

        within the statutory maximum and is not plainly unreasonable.” United States v. Webb,

        738 F.3d 638, 640 (4th Cir. 2013) (internal quotation marks omitted). “When reviewing

        whether a revocation sentence is plainly unreasonable, we must first determine whether it

        is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). “A

        revocation sentence is procedurally reasonable if the district court adequately explains the

        chosen sentence after considering the Sentencing Guidelines’ nonbinding Chapter Seven

                                                     4
USCA4 Appeal: 22-4018       Doc: 17         Filed: 08/22/2022     Pg: 5 of 6




        policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United States v. Slappy,

        872 F.3d 202, 207 (4th Cir. 2017) (footnote omitted); see 18 U.S.C. § 3583(e). A

        revocation sentence is substantively reasonable if the court states a proper basis for

        concluding that the defendant should receive the sentence imposed, up to the statutory

        maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A sentence within

        the policy statement range is presumed reasonable.” United States v. Padgett, 788 F.3d

        370, 373 (4th Cir. 2015) (internal quotation marks omitted). Only if a sentence is either

        procedurally or substantively unreasonable is a determination then made as to whether the

        sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656-57 (4th Cir.

        2007).

                 Craig’s 18-month sentence does not exceed the applicable statutory maximum and

        is within the policy statement range. The district court relied on applicable § 3553(a)

        factors in explaining the sentence. Therefore, Craig’s revocation sentence is reasonable.

                 In accordance with Anders, we have reviewed the entire record in these cases and

        have found no meritorious grounds for appeal. We therefore affirm the district court’s

        judgments. This court requires that counsel inform Craig, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Craig requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Craig.




                                                      5
USCA4 Appeal: 22-4018         Doc: 17    Filed: 08/22/2022   Pg: 6 of 6




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  6